Citation Nr: 1404349	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  09-32 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the lumbar spine with radiculopathy. 

2.  Entitlement to service connection for bilateral shoulder disorder. 

3.  Entitlement to service connection for cervical spine disorder. 

4.  Entitlement to service connection for bilateral knee disorder. 

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

6.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD. 

6.  Entitlement to service connection for migraine headaches.

7.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1979 to February 1981. 

These matters come on appeal before the Board of Veterans Appeals (Board) from rating decisions by the Department of Veterans Affairs, Regional Office located in Winston-Salem, North Carolina (RO), which denied the benefits sought on appeal. 

On his January 2011 and January 2012 substantive appeal, VA Form-9s, the Veteran indicated his desire to testify before a member of the Board via a videoconference hearing from the RO.  Thereafter, in a January 2014 correspondence, the Veteran withdrew his request for a Board videoconference hearing.  The hearing request is withdrawn.  38 C.F.R. § 20.704 (2013).

The issues of entitlement to service connection for acquired psychiatric disorder, PTSD, and migraine headaches as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Resolving any doubt in the Veteran's favor, the competent evidence of record shows that the Veteran's degenerative arthritis of the lumbar spine had an onset during his period of service. 

2.  Resolving any doubt in the Veteran's favor, the competent medical evidence demonstrates that the Veteran has radiculopathy in his lower extremities as secondary to his degenerative arthritis of the lumbar spine. 

3.  The competent medical evidence does not show that the Veteran's current degenerative arthritis in his right and left shoulders manifested until years after his separation from service, and the preponderance of the competent evidence is against a finding that the current degenerative arthritis in his shoulders are otherwise related to his period of service.  

4.  The competent medical evidence does not show that the Veteran's current degenerative arthritis of the cervical spine manifested until years after his separation from service, and the preponderance of the competent evidence is against a finding that the current degenerative arthritis of the cervical spine is otherwise related to his period of service.  

5.  The preponderance of the competent medical evidence of record is against a finding that the Veteran has a current diagnosed disorder involving either of his knees. 



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for degenerative arthritis of the lumbar spine with radiculopathy have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for entitlement to service connection for bilateral shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

3.  The criteria for entitlement to service connection for cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

4.  The criteria for entitlement to service connection for bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent a letter to the Veteran in May 2006 that addressed the notice elements concerning his claim for service connection for PTSD.  The May 2006 letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the VCAA duty to notify was fully satisfied as to the Veteran's claim.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  To the extent that any more recent records may remain outstanding, there is no indication that they are necessary for a fully informed adjudication of the Veteran's claims.  The Board finds that the notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  There is no evidence that any additional relevant treatment records exist, and the Veteran has not so alleged.

VA provided the Veteran with VA spine and joint examinations in January 2008 and in April 2011, as well as provided the Veteran with VA knee and muscle examination in August 2012.  In each examination report, the VA examiners identified the nature and etiology of the Veteran's claimed disorders involving his low back, shoulders, knees, legs, and cervical spine, and the examiners reported the clinical findings from the examination.  The examination reports contain the Veteran's reported medical history as well as the examiners medical opinions with supporting rational statements on the etiologies of the Veteran's diagnosed conditions. The Board therefore concludes that the examinations are adequate for adjudication purposes.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

In support of his claim, the Veteran has provided private treatment records, and several personal statements.  He has not requested the opportunity to testify at a hearing.  There is no indication of any further available evidence or information that has not already been obtained.  Thus, the record as it stands includes sufficient competent evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under these circumstances, no further action is necessary to assist the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

To prevail on the issue of service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted on a presumptive basis for certain chronic diseases, and arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

When the disorder at issue is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service, the disease shall be presumed to have been incurred in service.   For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.



Degenerative Arthritis of the Lumbar Spine with Radiculopathy 

The Veteran seeks entitlement to service connection for degenerative arthritis of the lumbar spine with radiculopathy.  He asserts that his current diagnosed disorders had an onset during his period of service, and he has continued to experience symptoms of low back pain as well as radiating pain with weakness in his lower extremities since his period of service.  

A review of the Veteran's service treatment records reveals that he was seen with complaints of low back problems on several occasions during service.  An Augusts 1979 service treatment record shows that the Veteran presented with complaints of constant lumbar pain after he bent over to pick up artillery when he felt a "pop" in the lumbar region.  Clinical examination revealed findings of decreased range of lumbar motion and tenderness on palpitation of the lumbar region.  An assessment of back strain was provided.  In November 1979, the Veteran sought treatment for complaints of low back pain with right leg pain after he fell into a foxhole head first.  Clinical examination revealed findings of decreased range of lumbar motion, tenderness on palpitation of the lumbar region, and positive straight leg tests.  An impression of strained muscle was given.  A February 1980 service treatment records shows that the Veteran complained of chronic low back pain but x-ray of the lumbar spine was negative.  

The Veteran again complained of chronic low back pain in September 1980, and he reported that he could not sleep on his back because of constant low back pain.  Clinical examination revealed the Veteran had difficulty with full range of motion in the lumbar spine.  A September 1980 x-ray film report contains findings of mild degenerative changes in the lumbar spine.  

The Veteran's February 1981 examination prior to separation shows he received normal spine and neurologic evaluations, and on the associated report of medical history, he denied any recurrent low back problems.  

The record does not contain any medical records dated in the first year following the Veteran's separation from service.  Subsequent post-service VA and private treatment records show that the Veteran has been diagnosed and treated for degenerative arthritis in his lumbar spine as well as radiculopathy.  

Weighing in favor of the Veteran's claim for service connection is the September 1980 service x-ray film report that shows the Veteran had mild degenerative changes in his lumbar spine during his period of service.  The service treatment records show that there was evidence of low back pain and decreased range of motion. These records serve to show that presence of a chronic disease in-service as well as to a compensable degree within one year of service.  See 38 C.F.R. §§ 3.307, 3.309,  4.71a, Diagnostic Code 5003.  Although the Veteran denied any low back problems at separation and his clinical examination revealed normal spine evaluation, the Veteran has reported symptoms of low back pain since his period of service.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1331.  Recent VA and private treatment records continue to reflect findings of degenerative arthritis in the lumbar spine.  Resolving any doubt in the Veteran's favor, the Board finds that the evidence is in favor of the grant of service connection for degenerative arthritis of the lumbar spine.

The record also contains the report of an August 2008 VA examination that reflects a diagnosis of radiculopathy secondary to degenerative arthritis in the lumbar spine.  See 38 C.F.R. § 3.310.  Resolving any doubt in the Veteran's favor, the Board finds that the evidence is in favor of the grant of service connection for radiculopathy as secondary to degenerative arthritis of the lumbar spine.

Cervical Spine and Bilateral Shoulder Disorders 

The Veteran seeks entitlement to service connection for cervical spine and bilateral shoulder disorders.  He asserts that his current diagnosed disorders are related to his period of service when he sustained injuries after falling from the back of vehicle and landing head first in a foxhole.  He reports that he has experienced cervical spine pain and bilateral shoulder pain since he sustained those in-service injuries. 

The Veteran's service treatment records do confirm that in November 1979, the Veteran sustained injuries after falling into a foxhole head first.  At that time, he presented with complaints of low back pain and right leg pain.  The service treatment records do not show that he complained of any neck or shoulder problems at that time or at any other point during the Veteran's period of service.  The Veteran's February 1981 examination prior to separation shows that his spine and upper extremities were evaluated as normal, and he did not indicate any chronic neck or shoulder problems on the associated report of medical history.  

Private treatment records dated in 2001 show that the Veteran presented with complaints of increased neck and bilateral shoulder discomfort.  A private MRI report of the cervical spine shows findings of synovial cysts and disk protrusion at C3-4 as well as moderate foraminal stenosis.  Subsequent 2004 private treatment records show diagnoses of degenerative arthritis in the Veteran's cervical spine and in both of his shoulders. 

The Veteran was afforded a VA spine and joint examinations in April 2011 in conjunction with his claims for service connection.  That examination report contains the Veteran's reported a history of injuries in service after he fell head first into a foxhole in 1979, and his reports of pain and limitation of motion in his shoulders and cervical spine that has progressively worsened over the years.  Based on the findings from clinical examination and review of the medical records, including x-ray reports, the Veteran was diagnosed with degenerative arthritis in both shoulders and cervical spine.  The VA examiner concluded that it was less likely than not that the Veteran's current bilateral shoulder and cervical spine disorders were caused or a result of his 1979 fall into a foxhole.  The examiner noted that there was no mention in the service treatment record that he sustained cervical spine or shoulder injuries at that time he sustained injuries after falling head first in a fox hole.  The VA examiner further noted that there was no evidence of shoulder or neck problems on the Veteran's February 1981 separation examination report or the associated report of medical history.  The examiner concluded that it was less likely than not that the Veteran's current bilateral shoulder and cervical spine disorders were related to his period of service. 

Based on a review of the evidence of record the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's current cervical spine and bilateral shoulder disorders are etiologically related to his period of service, to include his 1979 injuries. 

The record does not reflect that the Veteran was diagnosed with chronic bilateral shoulder or neck disorders, to include arthritis, during service or shortly thereafter.  The February 1981 separation examination report shows the Veteran was evaluated with normal spine and upper extremities examinations.  The first clinical evidence of diagnosed chronic neck and bilateral shoulder disorders is not shown until decades after the Veteran's separation from service.  There is no medical evidence showing that the Veteran's current cervical spine and bilateral shoulder disorders had an onset during his period of service or within the first year thereafter.  See 38 C.F.R. §§ 3.303, 3.307, and 3.309. 

The Board acknowledges that service connection can also be award based on continuity to symptomatology of a chronic disease, even though the chronic condition was not shown in service or during an applicable presumption period as long as all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, while the record does show that the Veteran has diagnosis of degenerative arthritis (chronic disease) in his cervical spine and both shoulder, the competent evidence of record weighs against a finding of continuity of any chronic cervical spine and shoulder disorder since the Veteran's period of service.  

The Board notes that the Veteran is competent to attest to his observations when his cervical spine and bilateral shoulder problems first began.  Although the Veteran is competent to attest to his symptomatology, his competency is distinguished from weight and credibility, which is a factual determination regarding his assertions, and goes to the probative value of the evidence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Here, the Board considers that the Veteran's lay statements to be of limited probative value since he has an interest in any financial benefit awarded to the Veteran and his statements area inconsistent with his previous reports reflected in the medical evidence.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).   The February 1981 examiantion prior to separation shows that his neck and shoulders were evaluated as normal, and the associated report of medical history shows that the Veteran did not indicate any problems involving his cervical spine or shoulders at the time of his separation from service.  Moreover, the 2001 private treatment records show that he reported a more recent onset of his current neck and bilateral shoulder problems.  

The record does not contain a competent medical opinion in favor of the claims.  Instead, the record contains the negative medical nexus opinions by the April 2011 VA examiner, which weigh heavily against the Veteran's claims. 

The Board has considered the Veteran's assertions that his current cervical spine and bilateral shoulder disorders are related to his period of service.  However, there is no indication in the record to suggest that he has specialized medical training so as to be able to provide an etiology between his current low back disorder and his period of service through his observation of his symptomatology alone.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In sum, the weight of the evidence is against a finding that the Veteran's current cervical spine and bilateral shoulder disorders are related to service.  There is no medical evidence of record linking the Veteran's current disorders to his period of service, to include the 1979 injury.  The preponderance of the medical evidence is against a finding that any current diagnosed cervical spine and bilateral shoulder disorders are etiologically related to the Veteran's period of service.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claim must be denied.  

Bilateral Knee Disorder 

The Veteran seeks entitlement to service connection for bilateral knee disorder.  He contends that he first experienced knee problems during his period of service, and he has continued to experience similar knee problems since then. 

A review of the Veteran's service treatment records do not show any complaints, treatment, or diagnosis for any right knee problems.  The service treatment records do show that he injured his left knee in September 1980 after his left leg fell through a porch.  There was evidence of limitation of flexion, swelling, redness and tenderness of on clinical evaluation of the left knee.  X-ray film of the left knee showed evidence of old Osgood-Schlatter disease, but the x-ray was negative for any bony abnormality and the left knee was evaluated as within normal limits.  He was assessed with contusion on the left knee.  None of the subsequent service treatment records shows complaints or treatment for chronic left knee problems. 

The Veteran's February 1981 examination prior to separation shows that his lower extremities were evaluated as normal, and he did not indicate any knee problems during his period of service on the associated report of medical history.  

Private treatment records from R.L.F., M.D. show that the Veteran presented with complaints of arthritic pain in his knees and the Veteran was assessed with degenerative joint disease in his knees.  See private medical records dated in March 2004 and June 2006.  However, it does not appear that the diagnosis of degenerative joint disease in his knees was based on radiographic evidence.  See Id.  Subsequent VA treatment records also show that the Veteran complained of bilateral knee problems, but none of those medical records shows a diagnosis of a chronic disorder involving either of the Veteran's knees.  Rather, it was felt that the Veteran's complaints of pain and weakness in his lower extremities were associated with neurologic involvement discussed above. 

The Veteran was afforded a VA joint examination in January 2008 in conjunction with his claim for service connection for bilateral knee disorder.  The examination report shows that the examiner recorded the Veteran's complaints of weakness and radicular pain going down his legs which he associated with his low back problems.  It was noted that the Veteran wore knee braces, which he reported were to help with stability.  The examiner noted that a review of the medical records did not show any history of dislocation or subluxation, or inflammatory arthritis.  The Veteran treated his symptoms with pain medication.  On physical examination, the VA examiner observed that the Veteran was unable to perform full range of flexion in his knees because of pain and discomfort in his back; however, when the Veteran was sitting on the side of the table, the examiner observed that he was able to flex his knees more than 90 degrees without discomfort.  The examiner found no evidence of inflammatory arthritis.  The examiner concluded that the weakness in the Veteran's legs seem to be related to his back and bilateral muscular weakness from disuse.  The examiner concluded that based on the findings from clinical evaluation there was no intrinsic problem involving the Veteran's knees themselves, and the examiner felt that all the problems in the Veteran's legs are related to his back.

The report of an August 2012 VA knee examination contains also does not show a current diagnosis for any knee disorder.  Based on the findings from clinical examination, the VA examiner concluded that the Veteran does not have a current diagnosed disorder involving either of his knees. 

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in his claims and description of his current symptoms, the most competent medical evidence of record does not show that the Veteran has current bilateral knee disorder.  Indeed, the January 2008 and August 2012 VA examination reports show no diagnosis involving the Veteran's knees.  Rather, both the 2008 and 2012 VA examiners felt that the Veteran's complaints of pain and weakness in his legs were not the result of bilateral knee conditions. 

In addition, multiple VA treatment records show that the Veteran presented with complaints of knee pain, but no chronic diagnosed disorders were noted.  The Board notes that the private treatment records that show diagnosis of degenerative arthritis in the knees.  However, the subsequent VA examination reports show that Veteran's complaints of pain and weakness in the lower extremities were later associated with neurologic involvement caused by his low back problems.  Moreover, the record does not show that the Veteran was diagnosed with degenerative arthritis in his knees based on the findings of radiographic evidence. 

The Board acknowledges the Veteran's representations of current knee pain and associated symptomatology; however, the Board notes that symptoms such as pain do not in and of themselves constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  As noted, VA examinations have been negative for underlying pathology in the knees. 

 As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims for service connection for right knee and left knee disorders must be denied.  See 38 U.S.C.A. § 5107(b); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for degenerative arthritis of the lumbar spine with radiculopathy is granted. 

Entitlement to service connection for cervical spine disorder is denied. 

Entitlement to service connection for bilateral shoulder disorder is denied. 


REMAND

The Board regrets having to remand the remaining issues of the Veteran's appeal. However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law.

Acquired Psychiatric Disorder

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  He asserts that he has current psychiatric problems that are related to his period of service.  In particular, he attributes his current psychiatric problems to the events surrounding an in-service accident where he sustained injuries after following out the back of a vehicle and landing head first in a foxhole.  

In this case, a  review of the Veteran's service treatment records shows that he sustained injuries in November 1979 after falling head first into a foxhole. The evidence contained in those documents corroborates the Veteran's claim stressor event.  Therefore, the Board concedes that the Veteran's claimed in-service stressors actually occurred.  

In addition, the Veteran's February 1981separation examination report shows that the Veteran received a normal psychiatric evaluation, despite the examiner's notation that the Veteran had a history of alcohol abuse that existed prior to enlistment and during his active duty, and it was felt that he was unable to adjusted to military regime.  

The Veteran has not asserted that he was treated for psychiatric symptoms during his period of service, but he contends that he has experienced similar symptoms since his period of service.  Post-service treatment records reflect various diagnoses of psychiatric disorders, including mood disorder, adjustment disorder, and depression.  The record does not show that a diagnosis of PTSD has been ruled out. 

Given the 1981 notation of in-service mental health symptoms as well as the Veteran's current diagnoses of various psychiatric disorders, the Board finds that the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder.  See 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.

The Board also notes a review of the VA treatment records show that the Veteran has asserted that his psychiatric symptoms are secondary to his low back problems. 
None of the VCAA letters of record notify the Veteran how to establish entitlement to service connection on a secondary basis.  This theory of entitlement is relevant to his now service-connected lumbar spine disability.  On remand, proper VCAA notice should be given.

Migraine Headaches

The Veteran was previously afforded a VA neurologic examination in April 2011 in conjunction with his claim.  That examination report does not contain sufficient information to adjudicate the claim.  The VA examiner stated that he was unable to express a medical opinion as to whether the Veteran's current diagnosed migraine headache disorder is related to his 1979 head first fall into a foxhole without resorting to mere speculation.  A sufficient rationale statement was not provided in support of this statement.  The examiner merely noted that there were no complaints of headaches shown during his period of service.  However, the examiner did not discuss the Veteran's reported history of headaches since his period of service or the post-service treatment for headaches.

It is unclear from the record why the April 2011 VA examiner could not provide a medical opinion without resorting to mere speculation.  Without a clear understanding from the examiner as to what further information would be needed to reach an opinion or whether the limits of medical knowledge have been exhausted, the report April 2011 VA examiner's opinion is inadequate and a supplemental VA medical opinion should be obtained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that such a medical opinion is adequate when it is clear that there is an inability to provide a definitive opinion was due to a need for further information or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's disability).




TDIU 

The Veteran seeks entitlement to a TDIU.  The Board has now granted service connection for a lumbar spine disorder with radiculopathy.  The TDIU issue is "inextricably intertwined" with the resolution of the service connection claim for a low back disorder granted above and, therefore, the RO must reconsider the claim prior to adjudication of the Veteran's TDIU claim by the Board.  See Harris v. Derwinski, 1 Vet. App. 180  (1991).  This newly service-connected disability must be assigned an initial disability rating by the agency of original jurisdiction (AOJ) and then considered in the determination of entitlement to TDIU.  The Veteran's TDIU claim is also inextricably intertwined with the remaining service connection claim on appeal, and those claims must be adjudicated prior to entering a final decision on the matter.  See Id.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should issue the Veteran proper VCAA notice of how to establish entitlement to service connection for acquired psychiatric disorder on a secondary basis.

2. By appropriate means, and with any necessary assistance from the Veteran, the RO/AMC should seek to identify and to obtain any outstanding records of pertinent VA and private medical treatment that are not yet on file.

3. Schedule the Veteran for a VA psychiatric examination, with an appropriate specialist, to determine the nature and etiology of any acquired psychiatric disorder.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

The examiner should review the claims files prior to completing the examination report.  Based on the review of the claims files and examination of the Veteran, the examiner should identify: 

a).  Does the Veteran currently has PTSD under the diagnostic criteria of DSM-IV; and if so, whether such PTSD is due at least in part to a verified in-service noncombat stressor event or fear of hostile action during active service.

b).  Does the Veteran have any other current diagnosed acquired psychiatric disorders present during the period of this claim, and if whether such diagnosed disorder is at least as likely as not (i.e., at least 50 percent probable) originated during service, is etiologically related to service.  In doing so, the examiner should consider the Veteran's reported history of symptoms.

c).  Does the Veteran have a current diagnosed acquired psychiatric disorders that is proximately due to, or is aggravated, by any of the Veteran's service-connected disabilities.  If aggravation of a nonservice-connected disorder by any service-connected disability is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

A complete explanation must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file. 

4.  Once all the available records have been associated the claims folder, arrange for the claims folder to be reviewed by the April 2011 VA neurologic examiner, or if unavailable, an appropriate examiner, in order to provide a medical opinion on the etiology of the Veteran's claimed migraine headaches.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the supplemental medical opinion.  The report must indicate that the claims file was reviewed in conjunction with the report. 

Based on a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the migraine headache disorder is causally or etiologically related to the Veteran's period of active service, to include 1979 injuries sustained from falling head first into a foxhole.  In doing so, the examiner should consider the service treatment records as well as the Veteran's reported history of symptoms. 

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

5. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the RO should readjudicate the remaining claims on appeal, include the claim of entitlement to a TDIU on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


